To Honorable Judge Sippel,

I have known Devante Coffie for most of his life. He has always been a smart precocious child.
He is currently trying to figure out his place in life and as most young people he has stumbled. I
noticed a change in him after the loss of his grandfather and uncle. They passed at a pivotal
point in Devante's life. He pulled away from his mother and her guidance trying to find his way
as a "man" and in doing so he strayed away from the right path. While going through his
growing pains he still managed to keep his grades up, make it to football practice, and graduate
on time.

Devante at his core is a respectful, kind and loving young man. I have spoken to him several
times over this past year and his focus has been on his daughters and how he can still get the
education he needs to prosper in the future. I know if given the opportunity and proper tools he
will be an asset to his family and community.

Kind regards,

Adenike Dodolewa
